NON-FINAL OFFICE ACTION
This Non-final Office Action addresses US Application No. 17/389,406 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 15/377,355 (hereinafter “the ‘355 Application”), entitled “ELECTRONIC APPARATUS, ANGULAR VELOCITY ACQISITION METHOD AND STORAGE MEDIUM FOR THE SAME”, which issued as U.S. Patent No. 10,365,106 (hereinafter “the ‘106 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is July 30, 2021.

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘106 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. 

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘106 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘106 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
          Based upon a review of the instant reissue application and ‘106 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘355 Application, now the ‘106 Patent.  Examiner also finds that the ‘106 Patent does claim foreign priority to Application No. 2015-248319 which was filed on December 21, 2015. 

AMENDMENTS 
The reissued patent issued with claims 1-15 (“Patented Claims”). 
Applicant filed a preliminary amendment on July 30, 2021 (hereinafter “July 2021 Amendment") along with the filing of the instant reissue application.  
This action is in response to the July 2021 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1, 10 and 15 are amended. 
Patented claims 2-9 and 11-14 are original as in the ‘106 Patent.
	Accordingly, claims 1-15 (“Examined Claims”) are subject to the examination of the instant reissue application.  Of these, claims 1, 10 and 15 are independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01.  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.  
A.  Lexicography                                                             
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.  Claim Interpretation under 35 U.S.C. §112(f) 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
                                                  
B1.        FL #1: “a processor” (claim 1)
A first means-plus-function phrase is recited in claim 1 (and included in dependent claims 2-9), which recites “the processor” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
 Examiner finds that FL #1 in claim 1 recites:
“a processor configured to:
control the magnetic sensor to detect a magnetic field around the electronic apparatus;
judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and
in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
“FL#1” – From claim 1

(B1)(a)       3-Prong Analysis Prong (A)
As an initial matter, Examiner finds that FL #1 does not use the term “means.”  However, FL #1 meets invocation prong (A) because “means… for” type language is recited. Examiner finds that “the processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure.  Examiner further notes that the specification of the ‘106 Patent does not define “the processor”, thus the specification of the 106 Patent does not impart or disclose any structure for the phrase.  Furthermore, the ‘106 Patent uses the processor in association with multiple functions. 
Additionally, there is no disclosure or suggestion from the prior art or the ‘106 Patent that any “processor" is a sufficient structure to perform the entire functions recited in FL #1.  Multiple processors in the related prior art have multiple functions which do not include the functions recited in FL #1.  For example: U. S Patent No.  9,357948, claim 6 claimed: “a processor configured to: process orientation values measured and supplied by the at least one orientation sensor; estimate a value of at least one first parameter representing a movement of the first segment using the supplied orientation value; and estimate a value of at least one other parameter by executing a time-change model on the basis of a predetermined movement model of the articulated chain, the time-change model including at least one relationship of time dependency between the at least one first parameter and the at least one other parameter representing a movement of another segment of the articulated chain.” and U. S. Patent No. 9,008,996, claim 1 claimed “a processor configured to integrally process the positioning results inputted therein; and a processor configured to preprocess the positioning results that are to be inputted into the processor configured to integrally process, the processor configured to preprocess inputting the positioning results obtained from the position acquiring section into the processor configured to integrally process based on output from the section for detecting or measuring, wherein a first state in which the moving body is moving is distinguished from a second state in which the moving body is not moving by the processor configured to preprocess…”  Accordingly, while there is common use of the generic term “processor” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, while Examiner recognizes the Applicant’s evidence that the processor are typically software, something more than generic software would be required to perform the entire functions recited in FL #1.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)          3-Prong Analysis Prong (B)
FL #1 meets invocation prong (B) because it recites the functions:
“control the magnetic sensor to detect a magnetic field around the electronic apparatus;
[“Sub-Function #1-1”]

judge whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
[“Sub-Function #1-2”]

in response to judging that there is no disturbance in the magnetic field around the electronic apparatus, control the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus;
[“Sub-Function #1-3”]

 and
in response to judging that there is disturbance in the magnetic field around the electronic apparatus, control the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
[“Sub-Function #1-4”]

Note that for discussion purposes, the Function of FP#1 comprises four sub-functions (i.e. Sub-Function 1-1 to Sub-Function 1-4).
Examiner finds that because nothing in the written description of the ‘106 Patent contradicts the plain language as set forth in the Function of FP#1, the terms within the Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets Invocation Prong (B).

(B1)(b)         3- Prong Analysis Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 1, Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.

In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112(f).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181.
Based upon a review of the specification of the ‘106 Patent, Examiner finds that the ‘106 Patent disclosed an algorithm for (CONTROL SECTION (PROCESSOR) 170 in Fig. 2 for the processor at column 5, lines 19-45: 
“The control section (processor) 170 is an arithmetic processing unit (computer) having a clocking function, such as a CPU (Central Processing Unit) or a MPU (Micro Processing Unit), and controls operations such as sensing operations by the acceleration sensor 110, the magnetic sensor 120, and the angular velocity sensor 130 and an operation of generating information regarding the user's exercise status, movement trajectory, or the like based on acquired sensor data, by executing a predetermined control program and a predetermined algorithm program.
In this embodiment, the control section 170 controls the operations of the angular velocity sensor 130 and the magnetic gyro sensor constituted by the magnetic sensor 120 or constituted including the acceleration sensor 110 and the magnetic sensor 120, and thereby controls a processing operation for acquiring adequate angular velocity data. Note that a method for acquiring angular velocity data in the present embodiment is described later in detail.
The memory section 180 associates sensor data acquired by the acceleration sensor 110, the magnetic sensor 120, and the angular velocity sensor 130, and various types of data generated (calculated) in the control section 170 with time data, and stores them in the predetermined storage area.
This memory section 180 stores control programs and algorithm programs that are executed in the control section 170. Note that these programs may be incorporated in advance in the control section 170”.  

Fig. 2 is reprinted:

    PNG
    media_image1.png
    528
    684
    media_image1.png
    Greyscale

Fig. 2 of the 106 Patent

Examiner finds herein that the examined claims 2-9 also include claim limitation “the processor is configured to ..” further have multiple functions that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. §112 (f) for the same reasons explain in claim 1 above.

B2.        FL #2: “the program is executable by the computer” (claim 15)
A second means-plus-function phrase is recited in claim 15, which recites “the program is executable by the computer” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
Examiner finds that FL #2 in claim 15 recites:
“wherein the program is executable by the computer to at least perform:
controlling the magnetic sensor to detect a magnetic field around the electronic apparatus;
determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; and
in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”
“FL#2” – From claim 15

(B2)(a)       3-Prong Analysis Prong (A)
As an initial matter, Examiner finds that FL #2 does not use the term “means.”  However, FL #2 meets invocation prong (A) because “means… for” type language is recited.  Examiner finds that “the program is executable by the computer …” is a generic placeholder or nonce term equivalent to “means” because the term “program is executable by the computer …” does not convey any particular structure.  Examiner further notes that the specification of the ‘106 Patent does not define “the program is executable by the computer …”, thus the specification of the ‘106 Patent does not impart or disclose any structure for the phrase.  Furthermore, the ‘106 Patent uses the program in association with multiple functions. 
Additionally, there is no disclosure or suggestion from the prior art or the ‘106 Patent that any “program is executable by the computer" is a sufficient structure to perform the entire functions recited in FL #2.  Multiple programs are executable by the computer in the related prior art have multiple functions which do not include the functions recited in FL #2.  For example: U. S. Patent No. 10,041,795, claim 20 claimed: “the program being executable by the computer cause the computer to perform functions comprising: detecting whether an output vector of the magnetic data output by the magnetic sensor is oriented to a magnetic pole direction of the earth; when it is detected that the output vector of the magnetic data is oriented to the magnetic pole direction of the earth, acquiring, from the position acquiring circuit, specific position information for a specific position at which the electronic device is located when it is detected that the output vector is oriented to the magnetic pole direction …”, and U. S. Patent No. 9,712, 937, claim 13 claimed “A non-transitory computer-readable storage medium storing a program for causing a computer, which comprises a sound pickup unit configured to pick up sound signals of a plurality of channels and which performs sound source separation from the sound signals obtained by the sound pickup unit, to execute steps comprising: dividing the sound signals of the plurality of channels into a plurality of frames each having a predetermined time period; detecting relative positions, corresponding to each of the plurality of frames, between a sound source and the sound pickup unit; performing phase regulation of the sound signals of a first channel among the plurality of channels in each of the plurality of frames, using the relation positions corresponding to each of the plurality of frames, such that a phase difference between the sound signals of the first channel and the sound signals of a second channel among the plurality of channels is a predetermined value in each of the plurality of frames; estimating a sound source separation parameter using the regulated sound signals; and performing, for each of the plurality of frames, sound source separation for separating sound signals generated by the sound source from the sound signals by using a separation filter based on the sound source separation parameter.”  Accordingly, while there is common use of the generic term “program is executable by the computer” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, while Examiner recognizes the Applicant’s evidence that the program is executable by the computer, something more than generic software would be required to perform the entire functions recited in FL #2.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “the program is executable by the computer ...” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “program is executable by the computer …” is a generic placeholder having no specific structure associated therewith.  Because “program is executable by the computer” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #2 meets invocation Prong (A).

(B2)(b)          3-Prong Analysis Prong (B)
FL #2 meets invocation prong (B) because it recites the functions:
“controlling the magnetic sensor to detect a magnetic field around the electronic apparatus;
[“Sub-Function #1-1”]

determining whether there is disturbance in the magnetic field around the electronic apparatus based on the magnetic field detected by the magnetic sensor;
[“Sub-Function #1-2”]

in response to determining that there is no disturbance in the magnetic field around the electronic apparatus, controlling the magnetic gyro sensor to detect an angular velocity of a spatial movement of the electronic apparatus; 
[“Sub-Function #1-3”]

and
in response to determining that there is disturbance in the magnetic field around the electronic apparatus, controlling the angular velocity sensor to detect the angular velocity of the spatial movement of the electronic apparatus.”]
[“Sub-Function #1-4”]

Note that for discussion purposes, the Function of FP#2 comprises four sub-functions (i.e. Sub-Function 1-1 to Sub-Function 1-4).
The Examiner finds that because nothing in the written description of the ‘106 Patent contradicts the plain language as set forth in the Function of FP#2, the terms within the Function of FP#2 will have their ordinary and accustomed meaning.  Because Functional Phrase #2 includes the Function of FP#2, the Examiner concludes that, Functional Phrase #2 meets Invocation Prong (B).

(B1)(b)         3- Prong Analysis Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claim 15, the Examiner finds that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.

In view of the Examiner findings above that FL #2 meets invocation prongs (A)-(C), the Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112(f).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘106 Patent, Examiner finds that the ‘106 Patent disclosed an algorithm for the box (CONTROL SECTION (PROCESSOR) 170 for the program is executable by the computer at column 5, lines 19-45: 
“The control section (processor) 170 is an arithmetic processing unit (computer) having a clocking function, such as a CPU (Central Processing Unit) or a MPU (Micro Processing Unit), and controls operations such as sensing operations by the acceleration sensor 110, the magnetic sensor 120, and the angular velocity sensor 130 and an operation of generating information regarding the user's exercise status, movement trajectory, or the like based on acquired sensor data, by executing a predetermined control program and a predetermined algorithm program.
In this embodiment, the control section 170 controls the operations of the angular velocity sensor 130 and the magnetic gyro sensor constituted by the magnetic sensor 120 or constituted including the acceleration sensor 110 and the magnetic sensor 120, and thereby controls a processing operation for acquiring adequate angular velocity data. Note that a method for acquiring angular velocity data in the present embodiment is described later in detail.
The memory section 180 associates sensor data acquired by the acceleration sensor 110, the magnetic sensor 120, and the angular velocity sensor 130, and various types of data generated (calculated) in the control section 170 with time data, and stores them in the predetermined storage area.
This memory section 180 stores control programs and algorithm programs that are executed in the control section 170. Note that these programs may be incorporated in advance in the control section 170”.  

FIG. 2 is reprinted below. 

    PNG
    media_image1.png
    528
    684
    media_image1.png
    Greyscale

Fig. 2 of the 106 Patent

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner will interpret FL #1 and FL #2 under 35 U.S.C. §112(f) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112(f) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

SPECIFICATION
The specification is objected to because it does not provide cross-reference to related application. Applicant is required to amend the specification to provide cross-reference to related application: for example and as a matter of suggestion only, amend the specification to read as follows would overcome this rejection “This application is a reissue of U.S. Application Ser. No. 15/377,355”.  Appropriate correction is required.

CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation FL #1 in claims 1-9 and FL #2 in claim 15 invokes 35 U.S.C. §112(f).  However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function of claims 1-9 and 15 as discussed above.  Therefore, claims 1-9 and 15 which recites the above limitations are indefinite and are rejected under 35 U.S.C. §112(b).

REJECTION BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-15 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
12/13/2016   The ‘355 Application was filed and contained original claims 1-15. Of these claims, original claims 1, 10 and 15 were independent claims.  
11/30/2018   The original Examiner issued a non-final Office action rejecting original claims 1, 6, 7, 9, 10 and 15 over U.S. Patent Application Publication 2013/0063647 A1 to Nishikawa in view of U.S. Patent Application Publication US 20150233714 A1 to Kim; and objecting claims 2-5, 8 and 11-14 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (hereinafter the “2018 NF Action”). 
02/05/2019   Telephone interview was conducted. 
02/28/2019  Applicant filed an amendment to the original claims which included amendments to claims 1-15 (hereinafter the “February 2019 Amendment”).  Therein, original independent claims 1, 10 and 15 were amended as follows:

    PNG
    media_image2.png
    535
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    444
    677
    media_image4.png
    Greyscale


	
    PNG
    media_image5.png
    640
    684
    media_image5.png
    Greyscale

Applicant in the February 2019 Amendment specifically argued that the prior art cited in the 2018 NF Action does not teach the newly added limitation to claim 1 (underlined above in lines 4-5 of claim 1; lines 5-6 of claim 10 and lines 6-7 of claim 15).  For example, Applicant argued when distinguishing the prior art:  “That is, according to the technique recited in claim 1, when a magnetic field around the magnetic sensor is stable, angular velocity is acquired by the magnetic gyro sensor using the outputs of the acceleration sensor and the magnetic sensor to allow for acquisition of the angular velocity while reducing power consumption by the electronic apparatus. Further, when the magnetic field around the magnetic sensor is not stable, angular velocity is acquired by the angular velocity sensor to ensure reliable acquisition of the angular velocity. Accordingly, the power consumption of the electronic apparatus is reduced, which contributes to the improvement of the driving time of the electronic apparatus. In addition, a reliable and adequate angular velocity can be acquired.  More specifically, magnetic sensors and acceleration sensors generally operate with an electric current of the order of tens to hundreds of microamperes. By  contrast, angular velocity sensors operate with an electric current of the order of milliamperes. Thus, by applying the technique recited in claim 1, the power consumption of the electronic apparatus can be significantly reduced as compared to acquiring angular velocity only by an angular velocity sensor.” (February 2019 Amendment, page 15)
03/28/2019   The original Examiner issued a Notice of Allowance, allowing claims 1-15.
07/30/2019   The ‘355 Application issued as the ‘106 Patent.  Claims 1-15 correspond to patented claims 1-15.
Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL	“wherein power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor" as recited in Patented claims 1-15.  This feature was added to the claims in the February 2019 Amendment and further were explicitly argued by the Applicant as one feature to overcome the applied prior art.  Thus, Examiner finds that Applicant has through the February 2019 Amendment and arguments has emphasized that the power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 1-15 related to SGL
Regarding step 1, upon review examined claims 1-15 of the instant reissue application in comparison to patented claims 1-15 of the ‘106 Patent, Examiner finds that Applicant through the July 2021 Amendment has broadened the scope of the patented claims by specifically deleting “wherein power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor.”
Regarding step 2, Examiner finds that the deletion of “wherein power consumption by the angular velocity sensor is larger than power consumption by the magnetic gyro sensor” is directly related to the surrendered subject matter SGL.  Applicant through the amendment and arguments emphasized that the power consumption was one of the feature that overcame the prior art.  This is the same feature that has now been deleted from the claims.
Regarding step 3, Examiner finds that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of examined claims 1-15, Examiner finds that these claims have not been narrowed in other aspects related to SGL, rather the explicit feature as argued by Applicant has been completely removed from these claims.  
In view of the forgoing, Examiner finds Applicant specifically removed the features of SGL surrendered during the prosecution of the original application, the ‘355 Application.  Accordingly, Examiner concludes the Applicant’s failure to include the features of SGL is improper recapture in claims 1-15 herein.

CLAIM REJECTIONS - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al (U.S Patent Publication No. 2013/0262021 A1).
Regarding claim 1:  Sakurai et al disclose in Fig. 2 an electronic apparatus (10) including:

    PNG
    media_image6.png
    277
    452
    media_image6.png
    Greyscale

Fig. 2 of Sakurai et. al. 
a magnetic gyro sensor (121, 122) comprising a magnetic sensor (121);
an angular velocity sensor (123); and 
a processor (CPU 11) configured to:
(CPU 11) control the magnetic sensor (121) to detect a magnetic field around the electronic apparatus (10);
(CPU 11) judge whether there is disturbance in the magnetic field around the electronic apparatus (10) based on the magnetic field detected by the magnetic sensor (121);
(CPU 11) in response to judging that there is no disturbance in the magnetic field around the electronic apparatus (10), (CPU 11) control the magnetic gyro sensor (121, 122) to detect an angular velocity (velocity of 121, 122) of a spatial movement of the electronic apparatus (10); and
(CPU 11) in response to judging that there is disturbance in the magnetic field around the electronic apparatus (10), (CPU 11) control the angular velocity sensor (123) to detect the angular velocity (velocity of 123) of the spatial movement of the electronic apparatus (10).

Regarding claim 2: The electronic apparatus (10) according to claim 1,
wherein the processor (CPU 11) is configured to:
(CPU 11) determine whether a difference between a first angular velocity (velocity of 123) detected in a first period by the angular velocity sensor (123) with a second angular velocity (velocity of 121 and 122) detected in the first period by the magnetic gyro sensor (121 and 122), based on the magnetic field detected by the magnetic sensor (121), is within a threshold range;
(CPU 11) in response to determining that the difference is within the threshold (the difference between 121, 122 and 123), judge that there is no disturbance in the magnetic field around the electronic apparatus (10);
(CPU 11) in response to judging that there is no disturbance in the magnetic field around the electronic apparatus (10):
(CPU 11) stop operation of the angular velocity sensor (123); and
(CPU 11) control the magnetic gyro sensor (121 and 122) to detect the angular velocity (velocity of 121, 122) of the spatial movement of the electronic apparatus (10) after stopping operation of the angular velocity sensor (123); and
(CPU 11) in response to determining that the difference is not within the threshold (the difference between 121, 122 and 123), judge that there is disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 3:  The electronic apparatus (10) according to claim 1, wherein the processor (CPU 11) is configured to:
(CPU 11) determine whether the magnetic field detected by the magnetic sensor (121) exceeds a threshold value;
(CPU 11) in response to determining that the magnetic field detected by the magnetic sensor (121) does not exceed the threshold value, judge that there is no disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that the magnetic field detected by the magnetic sensor (121) does exceed the threshold value, judge that there is disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 4:  The electronic apparatus (10) according to claim 1,
wherein the magnetic gyro sensor (121, 122) further comprises an acceleration sensor (122), and
wherein the processor (CPU 11) is configured to:
(CPU 11) control the acceleration sensor (122) to detect an acceleration of the electronic apparatus (10);
(CPU 11) determine whether a change occurs in the magnetic field detected by the magnetic sensor (121) and whether a change occurs in the acceleration detected by the acceleration sensor (122);
(CPU 11) in response to determining that a change occurs in the magnetic field detected by the magnetic sensor (121) and a change does not occur in the acceleration detected by the acceleration sensor (122), judge that there is disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that a change does not occur in the magnetic field detected by the magnetic sensor (121) and a change does not occur in the acceleration detected by the acceleration sensor (122), judge that there is no disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 5:  The electronic apparatus (10) according to claim 1,
wherein the processor (CPU 11) is configured to:
(CPU 11) determine whether a strength, a direction or both of the magnetic field detected by the magnetic sensor (121) is different from known values of a strength and direction of a magnetic field attributed to geomagnetism at a geographical location of the electronic apparatus (10);
(CPU 11) in response to determining that the strength, the direction or both of the magnetic field detected by the magnetic sensor (121) is different from the known values of the strength and direction of the magnetic field attributed to geomagnetism at the geographical location of the electronic apparatus (10), judge that there is disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that the strength, the direction or both of the magnetic field detected by the magnetic sensor (121) is not different from the known values of the strength and direction of the magnetic field attributed to geomagnetism at the geographical location of the electronic apparatus (10), judge that there is no disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 6: The electronic apparatus (10) according to claim 1,
wherein the processor (CPU 11) is configured to:
(CPU 11) judge whether there is an anomaly in an offset value of the magnetic sensor (121) or the angular velocity sensor (123); and
(CPU 11) control to execute calibration processing for correcting the offset value of the magnetic sensor (121) or the angular velocity sensor (123), based on a result of judgment of whether there is the anomaly in the offset value.

Regarding claim 7: The electronic apparatus (10) according to claim 6,
wherein the processor (CPU 11) is configured to:
(CPU 11) determine whether a difference between a first angular velocity (velocity of 123) detected in a first period by the angular velocity sensor (123) and a second angular velocity (velocity of 121, 122) detected in the first period by the magnetic gyro sensor (121, 122) is out of a threshold range; and
(CPU 11) in response to determining that the difference is out of the threshold range, judge that there is an anomaly in the offset value of the magnetic sensor (121) or the angular velocity sensors (123), and (CPU 11) control to execute calibration processing for correcting the offset value of the magnetic sensor (121) or the angular velocity sensor (123).

Regarding claim 8:  The electronic apparatus (10) according to claim 6,
wherein the processor (CPU 11) is configured to:
(CPU 11) determine whether time elapsed from preceding calibration processing for the magnetic sensor (121) or the angular velocity sensor (123) exceeds a threshold value; and
(CPU 11) in response to determining that the time elapsed exceeds the threshold value, (CPU 11) control to execute calibration processing for the magnetic sensor (121) or the angular velocity sensor (123).

Regarding claim 9: The electronic apparatus (10) according to claim 6,
wherein the processor (CPU 11) is configured to:
(CPU 11) determine, by reference to a history of angular velocities detected in a predetermined period by the magnetic gyro sensor (121, 122) or the angular velocity sensor (123), whether number of times a disturbance in the magnetic field around the electronic apparatus (10) is detected is larger than a threshold value; and
(CPU 11) in response to determining that the number of times a disturbance in the magnetic field around the electronic apparatus (10) is detected is larger than the threshold value, judge that there is an anomaly in the offset value of the magnetic sensor (121) or the angular velocity sensor (123), and (CPU 11) control to perform calibration processing for the magnetic sensor (121) or the angular velocity sensor (123).

Regarding claim 10:  Sakurai et al disclose in fig. 2 a method for controlling an electronic apparatus (10) comprising:
a magnetic gyro sensor (121, 122) comprising a magnetic sensor (121); and
an angular velocity sensor (123), 
wherein the method comprises:
(CPU 11) controlling the magnetic sensor (121) to detect a magnetic field around the electronic apparatus (10);
(CPU 11) determining whether there is disturbance in the magnetic field around the electronic apparatus (10) based on the magnetic field detected by the magnetic sensor (121); 
(CPU 11) in response to determining that there is no disturbance in the magnetic field around the electronic apparatus (10), controlling the magnetic gyro sensor (121, 122) to detect an angular velocity (velocity of 121, 122) of a spatial movement of the electronic apparatus (10); and
(CPU 11) in response to determining that there is disturbance in the magnetic field around the electronic apparatus (10), (CPU 11) controlling the angular velocity sensor (123) to detect the angular velocity (velocity of 123) of the spatial movement of the electronic apparatus (10).

Regarding claim 11:  The method according to claim 10, comprising:
(CPU 11) determining whether a difference between a first angular velocity (velocity of 123) detected in a first period by the angular velocity sensor (123) with a second angular velocity (velocity of 121, 122) detected in the first period by the magnetic gyro sensor (121, 122), based on the magnetic field detected by the magnetic sensor (121), is within a threshold range;
(CPU 11) in response to determining that the difference (difference between 121, 122 and 123) is within the threshold, judging that there is no disturbance in the magnetic field around the electronic apparatus (10);
(CPU 11) in response to judging that there is no disturbance in the magnetic field around the electronic apparatus (10):
(CPU 11) stopping operation of the angular velocity sensor (123); and
(CPU 11) controlling the magnetic gyro sensor (121, 122) to detect the angular velocity (velocity of 123) of the spatial movement of the electronic apparatus (10) after stopping operation of the angular velocity sensor (123); and
(CPU 11) in response to determining that the difference (difference between 121, 122 and 123) is not within the threshold, judging that there is disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 12:  The method according to claim 10, comprising:
(CPU 11) determining whether the magnetic field detected by the magnetic sensor (121) exceeds a threshold value;
(CPU 11) in response to determining that the magnetic field detected by the magnetic sensor (121) does not exceed the threshold value, judging that there is no disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that the magnetic field detected by the magnetic sensor (121) does not exceed the threshold value, judging that there is disturbance in the magnetic field around the electronic apparatus (10). 

Regarding claim 13: The method according to claim 10,
wherein the magnetic gyro sensor (121, 122) further comprises an acceleration sensor (122), and
wherein the method comprises:
controlling the acceleration sensor (122) to detect an acceleration of the electronic apparatus (10);
(CPU 11) determining whether a change occurs in the magnetic field detected by the magnetic sensor (121) and whether a change occurs in the acceleration detected by the acceleration sensor (122);
(CPU 11) in response to determining that a change occurs in the magnetic field detected by the magnetic sensor (121) and a change does not occur in the acceleration detected by the acceleration sensor (122), judging that there is disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that a change does not occur in the magnetic field detected by the magnetic sensor (121) and a change does not occur in the acceleration detected by the acceleration sensor (122), judging that there is no disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 14:  The method according to claim 10, comprising:
(CPU 11) determining whether a strength, a direction or both of the magnetic field detected by the magnetic sensor (121) is different from known values of a strength and direction of a magnetic field attributed to geomagnetism at a geographical location of the electronic apparatus (10);
(CPU 11) in response to determining that the strength, the direction or both of the magnetic field detected by the magnetic sensor (121) is different from the known values of the strength and direction of the magnetic field attributed to geomagnetism at the geographical location of the electronic apparatus (10),  (CPU 11) judging that there is disturbance in the magnetic field around the electronic apparatus (10); and
(CPU 11) in response to determining that the strength, the direction or both of the magnetic field detected by the magnetic sensor (121) is not different from the known values of the strength and direction of the magnetic field attributed to geomagnetism at the geographical location of the electronic apparatus (10), (CPU 11)  judging that there is no disturbance in the magnetic field around the electronic apparatus (10).

Regarding claim 15:  Sakurai et al disclose in Fig. 2 a non-transitory computer-readable storage medium having stored thereon a program that is executable by a computer of an electronic apparatus (10), wherein the electronic apparatus (10) comprises:
a magnetic gyro sensor (121, 122) comprising a magnetic sensor (121); and
an angular velocity sensor (123), 
wherein the program is executable by the computer (CPU 11) to at least perform:
(CPU 11) controlling the magnetic sensor (121) to detect a magnetic field around the electronic apparatus (10);
(CPU 11) determining whether there is disturbance in the magnetic field around the electronic apparatus (10) based on the magnetic field detected by the magnetic sensor (121);
(CPU 11) in response to determining that there is no disturbance in the magnetic field around the electronic apparatus (10), (CPU 11) controlling the magnetic gyro sensor (121, 122) to detect an angular velocity (velocity of 121, 122) of a spatial movement of the electronic apparatus (10); and
(CPU 11) in response to determining that there is disturbance in the magnetic field around the electronic apparatus (10), (CPU 11) controlling the angular velocity sensor (123) to detect the angular velocity (velocity of 123) of the spatial movement of the electronic apparatus (10).

*** It is noted that comparing the Sakurai et al’s invention to the instant reissue application, for example: Fig. 2 of the instant reissue application is alike in structure with Fig. 2 of the Sakurai et al, if the claim circuit can perform the functions cited in the above claims 1-15, the Sakurai et al circuit must be able to perform that function.  MPEP 2112.01 and 2114. 

CONCLUSION
Claims 1-15 are rejected. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should Applicant have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 	  
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               




Conferees:
/Christopher E. Lee/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992